Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 2/4/2022.  Claims 1, 11 and 16 have been amended.  No other claims have been amended, added, or canceled.  Accordingly, claims 1- 20 are pending.  
Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive. In substance applicant’s representative argues that claims 1-20 (in particular independent claims 1, 11 & 16). In response to applicant’s argument the examiner respectfully disagrees. The examiner contends that the instant claims do not pass the subject matter eligibility test (see rejection below for further clarification). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 20—in particular Independent claims 1, 11 & 16—are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “processing, and generating a message…” data—with the receiving step as an additional element. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. But for the auxiliary power unit, and machine learning device [i.e., processor] language, the claims encompass a user simply comparing the collected data to a predetermined/configurable threshold in his/her mind. The mere nominal recitation of a processor and memory does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process which is an abstract idea.
This judicial exception is not integrated into a practical application. The claims recite the elements of receiving, processing, generating a message and that a generic computer preform these steps. The receiving and processing steps are recited at a high level of generality (i.e., as a general means of receiving/transmitting and storing data for use in the generating steps), and as such they amount to mere data gathering, which is a form of insignificant extra-solution activity. The processor that performs the receiving and processing steps is recited at a high level of generality, and merely automates the receiving, processing and generating steps. Each of the additional limitations are no more than mere instructions to apply the exception using a generic computer component (the processor). The combination of these additional elements are no more than mere instructions to apply the exception using a generic computer component (the processor). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
For the receiving, processing, and generating a message steps were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
As for claims 2- 10, 12-15 and 17- 20 they all depend from claims 1, 11 and 16 above and are therefore rejected for having the same deficiencies as those presented above with respect to claims 1, 11 & 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663